HALL, Judge,
concurring.
I agree with the majority in all respects, but write to emphasize the importance of SWFWMD’s duty to limit its rule-making power only to the authority conferred on it by the legislature. In exercising this authority, SWFWMD has the obligation to make its rules clear and concise, so that the general public is able to understand what property is subject to their regulations and that the property owner understands his rights and duties under any rules created through this statutory delegation of authority.
I further point out that the dictates of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), should be considered by the trial judge at any further hearing on attorney’s fees.